DETAILED ACTION

	Application No. 16/230,204 filed on 12/21/2018 has been examined. In this Office Action, claims 18-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2018 and 02/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 33 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
Claim 33 is directed to a “program.” Program is a software, which is patent-ineligible under 101. Note: Applicant may overcome this rejection by instead reciting a 
Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 18-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of patent No. 10255360 B2.  Claims 1-16 (e.g., acquiring, from another communication terminal over a communication network, meta-information associated with content stored in the communication terminal, managing a playlist which is shared with the another communication terminal on the communication network and which is for playing back content corresponding to the meta-information acquired from the another communication terminal) of patent No. 10255360 B2 contain almost every element of claims 18-34 (e.g., an acquisition unit that acquires, from another communication terminal, meta-information associated with content stored in the other communication terminal and a playlist management unit that manages a playlist which is shared with the other communication terminal and which is for playing back content corresponding to the meta-information acquired from the other communication terminal) of the instant application and as such anticipate claims 18-34 of the instant application.

Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


35 USC § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitations “acquisition unit,” “playlist management unit,” “playlist transmitting unit,” “playlist control unit,” “playback information database operation unit,” “content request unit,” “storage unit,” “transmitting unit,” “receiving unit,” and “display unit” in claims 18 – 31 and 33-34 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. sixth paragraph,
because they use a generic placeholder “unit” coupled with corresponding functional languages (i.e., “acquires,” “manages,” “records,” “transmits,” “requests”) without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 18-31 and 33-34 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Paragraphs 23 - 25; 32 (communication interface
realized by a communication device or the like that
connects to the communication network ...
communication device 1168 is realized as an
example of the communication unit 1100 of the first
communication terminal 110); 45, etc.
Playlist management unit
Paragraphs 23 - 25; 50 - 51; 81; 88; 96, etc.
Playlist control unit
Corresponding structure (i.e., hardware and
algorithm) cannot be found.
Playlist transmitting unit
Paragraphs 23 - 25; 32; 51; 74, etc.
Playback information database operation unit
Paragraphs 23 - 25; 113 - 116; 123; 128 - 137,
etc.
Content request unit
Paragraphs 23 - 25; 32; 146; 149, etc.
Storage unit
Paragraphs 30; 49 - 50, etc.
Transmitting unit
Paragraphs 21; 23 - 25; 32; 60, etc.
Receiving unit
Paragraphs 21; 23 - 25; 60; 228, etc.
Display unit
Paragraphs 29; 53 - 54, etc.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


 	Claims 18-27 and 29-34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,639,706 B1 issued to Bilinski et al.
 	As per claim 18, Bilinski teaches a communication terminal comprising: an acquisition unit that acquires, from another communication terminal, meta-information associated with content stored in the other communication terminal (column 1 lines 35 - 37: retrieving metadata associated with at least one music track in the set of common music tracks, the metadata being specific to the second user); and a playlist management unit that manages a playlist which is shared with the other communication terminal (column 4 lines 50 - 51: create, edit or share playlists containing one or more 
As per claim 19, wherein the acquisition unit additionally acquires meta-information associated with content stored in the communication terminal (column 3 lines 49 - 51). 
 	As per claim 20, wherein the playlist management unit records, in the playlist, the meta-information acquired by the acquisition unit, in association with identification information of a user corresponding to the other communication terminal or the communication terminal from which the meta-information was acquired by the acquisition unit (column 2 lines 64 - 66). 
 	As per claim 21, wherein the playlist management unit additionally records, in the playlist, the meta-information in association with a playback order in which to play back the content corresponding to the meta-information (column 4 line 61 - column 5 line 6). 
 	As per claim 22, wherein when the meta-information is acquired by the acquisition unit, the playlist management unit records the meta-information in the playlist in a manner that the playback order in which to play back content corresponding to the acquired meta-information is at the end of the playback order recorded in the playlist (column 4 line 61 - column 5 line 6). 

 	As per claim 24, further comprising: a playlist transmitting unit that transmits the playlist to the other communication terminal (column 4 lines 50 - 51). 
As per claim 25, wherein when the playlist is updated by the playlist management unit, the playlist transmitting unit transmits the updated playlist to the other communication terminal (column 4 lines 50 - 51, column 4 line 61 - column 5 line 6, column 7 lines 17 -30).  
 	As per claim 26, further comprising: a playlist control unit that, following the playback order recorded in the playlist, transmits an instruction to play back content corresponding to the meta-information recorded in the playlist to the other communication terminal storing the content (column 4 lines 50 - 51, column 4 line 61 - column 5 line 6). 
 	As per claim 27, wherein the acquisition unit additionally acquires, from the other communication terminal or the communication terminal, a playback change request for changing playback from currently playing content to content corresponding any of the meta-information among the meta-information recorded in the playlist, and when the playback change request is acquired by the acquisition unit, the playback control unit changes playback from the currently playing content to content specified by the playback change request (column 4 line 61 - column 5 line 6). 

 	As per claim 30, further comprising: a content request unit that requests content corresponding to the meta-information recorded in the playlist from a content providing server that provides the content (Figure 1 element 142, column 3 lines 32 - 33). 
 	As per claim 31, Bilinski teaches a communication terminal comprising: a storage unit that stores one or more pieces of content; a transmitting unit that transmits meta-information associated with content stored in the storage unit to another communication terminal (column 1 lines 35 - 37: retrieving metadata associated with at least one music track in the set of common music tracks, the metadata being specific to the second user); a receiving unit that receives, from the other communication terminal, a playlist which is shared with the other communication terminal (column 4 lines 50 - 51: create, edit or share playlists containing one or more songs) and which is for playing back content corresponding to the meta-information (column 2 line 64 - column 3 line 10: user’s playlist can be automatically arranged or individual songs rated based on the metadata collected) (Note: This is merely an intended use, which is not entitled patentable weight); and a display unit that displays a playlist screen based on the playlist (Figure 3A, column 8 lines 16 21: display of a user’s own music collection ... user can access a playlist to view music tracks). 
	Regarding claims 32-34, claims 32-34 are rejected for substantially the same reason as claims 18 and 31 above. 


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,639,706 B1 issued to Bilinski et al. in view of US 8,136,167 B1 issued to Gossweiler, III et al.
Regarding claim 28, Bilinski teaches the communication terminal according to claim 18.
Bilinski does not explicitly teach storing a captured image captured by the communication terminal, a capture time of the captured image, and identification information of a user of the communication terminal in association with each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZAM M CHEEMA whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166